DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Kim on 08-27-2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 9, delete “of the frame”; and
Claim 21, line 9, delete “of the frame”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Steele (US#6378767) represents the closest prior art of record and discloses a modular receiving apparatus 10 for receiving and storing delivered packages, the receiving apparatus comprising:
a body 12 comprising a first opening;
a door 24,26 coupled 34-37 to the body and comprising a front shield 26 and a rear shield 24, the rear shield coupled to the front shield and positioned at a first angle with respect to the front shield, 
Regarding claim 1, Steele and the remaining prior art of record fails to disclose or suggest the modular receiving apparatus for receiving and storing delivered packages as claimed in detail, specifically the following: a plurality of installation tabs coupled to the body, each of the plurality of installation tabs comprising a first plurality of openings to facilitate installation of the modular receiving apparatus, the plurality of installation tabs bendable at different locations along the plurality of installation tabs to adjust installation depth for the modular receiving apparatus.
Regarding claim 17, Steele (US#6378767) represents the closest prior art of record and discloses a package receiving container comprising:
a container (building) comprising a first opening (exterior wall opening);
a body 10 comprising a second opening and dimensioned to extend through the first opening;
a door 24,26 coupled to the second opening and comprising a front shield 26, a rear shield 24, and a coupling device 34-37, the coupling device rotatably coupling the door to the second opening, the rear shield positioned at a first angle with respect to the front shield,
wherein:
the door is configured to rotate between a first position and a second position about the coupling device;
the front shield prevents access through the second opening when the door is in the first position; and
the front shield is angularly positioned away from the second opening when the door is in the second position, allowing access through the second opening.
Regarding claim 17, Steele, and the remaining prior art of record fails to disclose or suggest the package receiving container as claimed in detail, specifically the following: a plurality of installation tabs 
Regarding claim 21, Steele discloses a modular receiving apparatus 10 for receiving and storing delivered packages, the receiving apparatus comprising:
a body 12 comprising a first opening;
a plurality of installation tabs formed on the body, each of the plurality of installation tabs comprising a first plurality of openings to facilitate installation of the modular receiving apparatus, the plurality of installation tabs bendable at different locations along the plurality of installation tabs to adjust installation depth for the modular receiving apparatus; and
a door 24,26 coupled to the body and comprising a front shield 26 and a rear shield 24, the rear shield coupled 34-37 to the front shield and positioned at a first angle with respect to the front shield, the door configured to move between a first position and a second position to allow receipt of delivered goods through the first opening.
Regarding claim 21, Steele and the remaining prior art of record fails to disclose or suggest the modular receiving apparatus as claimed in detail, specifically the following: a plurality of installation tabs formed on the body, each of the plurality of installation tabs comprising a first plurality of openings to facilitate installation of the modular receiving apparatus, the plurality of installation tabs bendable at different locations along the plurality of installation tabs to adjust installation depth for the modular receiving apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677